741 F. Supp. 2d 18 (2010)
Abdal Razak ALI, Petitioner,
v.
Barack OBAMA, et al., Respondents.
Civil No. 10-1020(RJL).
United States District Court, District of Columbia.
September 5, 2010.
*19 H. Candace Gorman, Law Office of H. Candace Gorman, Chicago, IL, Shayana Devendra Kadidal, New York, NY, for Petitioner.
Andrew I. Warden, Carolyn Gail Mark, James J. Gilligan, John P. Lohrer, John Edward Wallace, Nancy Naseem Safavi, Rachelle C. Williams, Sarah Maloney, Sean W. O'Donnell, Jr., Stephen McCoy Elliott, Steve Ray Matheny, Terry Marcus Henry, Alexander Kenneth Haas, Ann E. Nash, Dalin Riley Holyoak, David Hugh White, James J. Schwartz, Joseph Charles Folio, III, Julia A. Berman, Kathryn Celia Mason, Keith Simmons, Kristina Ann Wolfe, Mary Elizabeth Carney, Norman Christopher Hardee, Patrick D. Davis, Paul A. Dean, Robert J. Prince, Scott Douglas Levin, Thomas A. Gillice, Timothy Allen Bass, John Hunter Bennett, United States Department of Justice, Blanche L. Bruce, Charlotte A. Abel, United States Attorney's Office, Washington, DC, for Respondents.

MEMORANDUM ORDER
RICHARD J. LEON, District Judge.
Before the Court is petitioner Abdal Razak Ali's Motion for Additional Discovery. This Court held a hearing on August 26, 2010, regarding petitioner's motion and issued an oral order directing the respondents to review certain medical records and disclose certain information to petitioner's counsel. On September 1, 2010, the Court received notice from the respondents of their compliance with the Court's order.
Paragraph I.D of the Case Management Order [# 1423] governing the procedures of this case specifically provides, inter alia, that any request for discovery "must: (1) be narrowly tailored; (2) specify why the request is likely to produce evidence both relevant and material to the petitioner's case; ... and (4) explain why the burden on the Government to produce such evidence is neither unfairly disruptive nor unduly burdensome to the Government." Because the petitioner has failed to meet these requirements, it is hereby
ORDERED that the petitioner's Motion for Additional Discovery is DENIED.
SO ORDERED.